Citation Nr: 0941633	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1955. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 2006 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Paul, Minnesota, 
(hereinafter RO).  The case was remanded for additional 
development by the Board in October 2008 and is now ready for 
appellate review.  In September 2008, a hearing was held 
before the Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Treatment for a right shoulder disability during service 
is not demonstrated.  

2.  The weight of the competent evidence is against a 
conclusion that the Veteran has a right shoulder disorder due 
to service, to include as a result of a parachute accident 
therein.  


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in September 2006 prior to 
initial adjudication that informed the Veteran of the 
information and evidence necessary to prevail in his claim. 

As for the duty to assist, the service treatment reports have 
been obtained as have private medical evidence pertinent to 
the right shoulder, to include the reports from the Mount 
Sinai Hospital requested in the October 2008 remand.  The 
Veteran was also afforded a VA examination of the right 
shoulder in October 2007 that included a review of the claims 
file, detailed clinical findings, and a medial opinion as to 
whether the Veteran's had a right shoulder disability as a 
result of service.  As such, this examination is adequate for 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  As there is otherwise no indication that 
there are additional records that need to be obtained that 
would assist in the adjudication of the Veteran's claim, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Veteran has asserted, to include in sworn testimony to 
the undersigned, that he injured his neck and right shoulder 
in a parachute accident in September 1955 near the end of 
active duty.  He testified that he did not seek treatment on 
the day of the accident, but that he awoke the next morning 
with a feeling as though a knife had been put in his back 
when he breathed deeply.  The Veteran testified that he did 
not go to sick call but went to the dispensary where he was 
given "APCs."  He indicated that the pain "slowly want 
away" thereafter during service, but that he began having 
problems after service with "knotting up" in the right 
shoulder that he noticed at work.  The Veteran testified that 
his wife would massage the affected area at that time.  He 
then testified that some three years later, he started 
working in construction and injured his shoulder while 
handling steel at his place of employment.  

There is some evidence tending to support the Veteran's 
assertions to the extent that there is official service 
department documentation that the Veteran received the 
Parachutist Badge, and that his duties during service 
included parachuting.  In addition, the Veteran's wife 
submitted a statement in September 2008 indicating that she 
remembers massaging his neck and shoulders for seven or eight 
years beginning in 1956.  The record also reflects a July 
2007 statement from a private physician indicating that the 
Veteran has arthritis in the shoulder "related to old trauma 
during his military service."  

Weighing against the Veteran's claim are the service 
treatment reports, to include from the November 1955 
separation examination, that do not reflect a right shoulder 
disability.  In addition, the evidence includes a private 
medical report dated in November 1958 reflecting a work place 
shoulder injury where the Veteran "injured right shoulder -
when flying steel thru drum so that right shoulder hit the 
sidewalk at work."  A diagnosis of a right shoulder 
acromioclavicular separation, was entered and it was noted 
the Veteran was to have a body jacket applied.  Subsequent 
April 1962, x-rays of the right shoulder were negative, with 
no evidence of a fracture or separation, and in December 
1962, the Veteran underwent removal of fixation screws and a 
resection osteotomy of a lateral portion of the clavicle.  

Also adverse to the Veteran's claim is the opinion following 
a review of the claims file and examination of the Veteran in 
October 2007 that the Veteran's right clavicle fracture was 
not caused by or the result of military service.  The 
rationale for the October 2007 opinion was that there were no 
records of a right shoulder disorder during service and a 
normal examination of the right shoulder at the separation 
examination.  X-rays of the right shoulder in October 2007 
were negative, and the impression was history of a right 
clavicle fracture with residual pain and loss of motion. 

Analyzing the evidence set forth above, while the records 
includes a positive private medical opinion, this opinion was 
not based on an actual review of the service treatment 
records, which do not reflect a right shoulder injury, but 
instead was necessarily based on history provided by the 
Veteran.  As such, the July 2007 private medical opinion is 
of less probative value than the negative opinion rendered by 
the VA examiner following the October 2007 opinion, which was 
based on an actual review of the clinical evidence, to 
include the service treatment reports.  See LeShore v. Brown, 
8 Vet. App. 409 (1995) (The filtering of the Veteran's 
account of his military service through his physician does 
not transform the Veteran's account into competent medical 
evidence, or an accurate account of those experiences, merely 
because the transcriber happens to be a medical 
professional.)  See also Reonal v. Brown, 5 Vet. App. 458 
(1993) (Medical opinions based on an inaccurate factual 
premise have no probative value); Miller v. West, 11 Vet. 
App. 345, 348 (1998) (A bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.)  

The adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  
In this case, while the Board has considered the Veteran's 
testimony with respect to the asserted in-service parachute 
injury, given the lack of any evidence of a right shoulder 
disorder during service, and the clear evidence of a post-
service right shoulder injury, the Board finds the October 
2007 VA opinion to be more probative than the July 2007 
opinion.  

As for the Veteran's assertions that he has a right shoulder 
disorder as a result of service, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  Espiritu; cf. Jandreau.  The Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  The Board finds, however, that the 
Veteran's lay statements in the present case are outweighed 
by the lack of any clinical evidence contained in the service 
treatment records demonstrating a right shoulder disability 
and the more probative of the medical opinions rendered in 
this case as determined above.  As such, while the Board has 
considered the doctrine of reasonable doubt, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a right shoulder disability and 
the doctrine is thus not for application.  Therefore, the 
claim for service connection for a right shoulder disability 
must be denied.  Gilbert, supra.  







ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


